Citation Nr: 0728901	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  05-17 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of shrapnel 
wounds to the left arm and shoulder, to include keratoderma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.

This appeal arises from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, which denied the above claim.

In July 2007, a hearing was held before the undersigned 
Veterans Law Judge making this decision.  See 38 U.S.C.A. 
§ 7107(c) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The veteran testified that during service in the spring or 
summer of 1969, he was participating in a field exercise with 
the 82nd Airborne at Ft. Bragg, North Carolina, when he was 
struck by shrapnel.  He said that the area where he was 
training was inadvertently shelled.  He said that this 
incident was investigated and reported in the press.  On 
remand, the RO/AMC should attempt to obtain any reports 
concerning this investigation.      

The veteran also reported that in 1975, he had a chest x-ray 
at the New Orleans VA Medical Center, which showed shrapnel.  
The RO obtained the veteran's VA treatment records dated in 
June and July 1975.  These records note that an x-ray was 
done, but do not contain the results of that x-ray.  
Accordingly, the RO/AMC should obtain the results of any 
chest x-rays conducted at the New Orleans VAMC in 1975.

Also of record is a written statement from Darryl Peterson, 
M.D., dated in June 2003, reporting that a chest x-ray taken 
prior to shoulder surgery showed that the veteran had 
shrapnel lodged in his left chest wall and pleural cavity.  
On remand, Dr. Peterson's actual treatment records of the 
veteran should be obtained.

At his hearing in July 2007, the veteran displayed a piece of 
shrapnel that was reportedly removed from his left shoulder 
in 1984, as well as a scar on his shoulder.  On remand, he 
should be afforded an appropriate VA examination.  See 
38 C.F.R. § 3.159(c)(4).

Finally, in March and April 2004 the veteran stated that he 
wanted a hearing with an RO hearing officer, in addition to a 
hearing before the Board.  It is unclear whether or not he 
still wants a hearing with an RO hearing officer.  This 
should be clarified on remand.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to clarify whether or 
not he wants to appear for a hearing at 
the RO before RO personnel.  If he answers 
in the affirmative, schedule him for an 
appropriate hearing.  

2.  Make arrangements to obtain all 
records associated with any investigation 
conducted in conjunction with the incident 
described by the veteran.  Again, he 
stated that in the spring or summer of 
1969, he was participating in a field 
exercise with the 82nd Airborne at Ft. 
Bragg, North Carolina.  He said that the 
area where he was training was 
inadvertently shelled.  

3.  Make arrangements to obtain the 
veteran's complete treatment records from 
the New Orleans VAMC, dated in 1975.  This 
should include a specific request for the 
reports of any x-rays.  As discussed 
above, a VA treatment record dated in June 
1975 shows that x-rays were done.  If the 
reports of any x-rays are not available, a 
negative reply is requested.

4.  Make arrangements to obtain the 
veteran's complete treatment records from 
Darryl Peterson, M.D.  Actual treatment 
records, including the results of any 
chest x-rays, should be requested.

5.  Thereafter, schedule the veteran for 
an appropriate VA examination.  The claims 
folder and a copy of this remand are to be 
made available to and reviewed by the 
examiner.  All tests deemed necessary by 
the examiner, i.e., x-rays, are to be 
performed.

The examiner should describe all residuals 
of any shrapnel injury to the veteran's 
left arm and shoulder.  Specifically, the 
examiner should state whether or not the 
veteran has any shrapnel lodged in his 
left chest wall and pleural cavity and/or 
his left arm and shoulder, or any 
keratoderma.  If so, the examiner should 
state whether it is at least as likely as 
not (a 50 percent or greater probability) 
that any current shrapnel residuals are 
related to the in-service injury described 
by the veteran.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached.

6.  Finally, readjudicate the veteran's 
claim, with application of all appropriate 
laws, regulations, and case law, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded an appropriate period of 
time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 


